Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-17, 19-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 discloses a method of analyzing an image data captured by an audio-visual (A/V) communication and recording device having a camera with a field of view, wherein the method comprises: determining whether the captured images represent a first facial image and a second facial image of a person; determining whether the first facial image is of higher quality than the second facial image; selecting a representative frame from the first facial image when the quality of the first facial image is higher than the quality of the second facial image; generating a first notification that includes a part of the selected image frame; sending the notification to the client device; generating a second notification including an updated frame based on the status of the client device, and sending the second notification to the client device.   
The reference of Child et al. (US PGPub 2016/0203370 A1) teaches a system and method of recording and transmitting images captured by a camera associated with the system wherein the captured image is analyzed to determine whether there are multiple frames of different facial images of a person and generating and transmitting a notification including a part of the image frame to a client device based on the determination of the image frames being facial images of a person. However, it fails to teach that the notification is generated based on the determination that the quality of the first facial image is higher than the quality of the second facial image. It also fails to teach that a second notification including an updated frame is generated and sent to the client device based on the status of the client device. Although, the reference of Chen et al. (US PGPub 2014/0044348 A1), which is in the same field of endeavor, teaches generating and sending a notification based on the determination that the quality of the first facial image is higher than the quality of the second facial image. However, it fails to teach that a second notification including an updated frame is generated and sent to the client device based on the status of the client device. As a result Child et al. alone or in combination with Chen et al. fail(s) to teach all the elements of the independent claim 1 and therefore stands allowable. For the same reason as mentioned above, the independent claim 12, which is a device claim of the corresponding method claim 1, stand allowable. Rest of the claims are directly or indirectly dependent on the independent claims and therefore stand allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAINUL HASAN whose telephone number is (571)272-0422.  The examiner can normally be reached on MON-FRI: 10AM-6PM, Alternate FRIDAYS, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JAY PATEL can be reached on (571)272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Mainul Hasan/
Primary Examiner, Art Unit 2485